Title: Thomas Jefferson’s Transactions with James Leitch, 6 March–30 May 1820
From: Leitch, James
To: 


						
							
								
									p. 5, 6 Mar. 1820:
								
								
							
							
								 
								.395.
								
									Thomas Jefferson
								
								at reqt. E. Bacon
								
								 
								 
								
							
							
								 
								 
								
									10l 10d Wt
										nails 1/1½ 5l 20d ditto 1/.
								
								
								2
								72
								
							
							
								 
								 
								
									8¾l
										Loaf Sugar
								
								⅌ Order
								2/3
								 3
								29
								6.01
							
							
								
									
								
							
							
								
									
									p. 6, 7 Mar. 1820:
								
								
							
							
								 
								.395.
								
									Thomas Jefferson
								
								⅌ Boy:
								
								 
								 
								
							
							
								 
								 
								
									10l 10d Wt
										nails
								
								1/.
								 
								 
								1.67
							
							
								
									
								
							
							
								
									p. 7, 8 Mar. 1820:
								
								
							
							
								 
								.395.
								
									Thomas Jefferson
								
								⅌ Order E. Bacon
								
								 
								 
								
							
							
								 
								 
								
									15l 10d Wt
										nails
								
								1/.
								 
								 
								2.50
							
							
								
									
								
							
							
								
									p. 7, 8 Mar. 1820:
								
								
							
							
								 
								.395.
								
									Thomas Jefferson
								
								⅌ Order
								
								 
								 
								
							
							
								 
								 
								
									25l Coffee
								
								2/6
								 
								 
								10.42
							
							
								
									
								
							
							
								
									p. 9, 12 Mar. 1820:
								
								
							
							
								 
								.395.
								
									Thomas Jefferson
								
								⅌r Order
								
								 
								 
								
							
							
								 
								 
								
									4½ ℔ loaf Sugar. 2s/3d. 1
										bottle Spirits Turp.
								
								3s/9d
								 
								 
								2.32
							
							
								
									
								
							
							
								
									p. 13, 18 Mar. 1820:
								
								
							
							
								 
								.395.
								
									
									Thomas Jefferson
								
								⅌ Self
								
								 
								 
								
							
							
								 
								 
								
									1 Co
										Gradus ad Parnassum
								
								3
								75
								
							
							
								 
								 
								
									1 〃 Greek Exercise 12/. 1 Co
										Bonacastles
											Algebra 9/.
								
								3
								50
								
							
							
								 
								 
								
									1 〃
										Bona. Mensuration 10/6.
										1 do
										the book 7/6. 1 do Epictatus 2/3
								
								3
								38
								10.63
							
							
								
									
								
							
							
								
									p. 14, 21 Mar. 1820:
								
								
							
							
								.395.
								.40.
								Cash Dr. To Thomas Jefferson
								
								 
								 
								
							
							
								 
								 
								
									received in a dft. on P. Gibson
								
								115
								33
								
							
							
								.101.
								 
								John Nelson for this Sum
								100
								.
								
							
							
								 
								 
								
								215
								33
								
							
							
								
									
								
							
							
								
									p. 15, 22 Mar. 1820:
								
								
							
							
								 
								.395.
								
									Thomas Jefferson
								
								⅌ Order
								
								 
								 
								
							
							
								 
								 
								
									57l Iron
								
								6d
								 
								 
								4.75
							
							
								
									
								
							
							
								
									p. 26, 6 Apr. 1820:
								
								
							
							
								 
								.395.
								
									Thomas Jefferson
								
								⅌ Order (for Burwell)
								
								 
								 
								
							
							
								 
								 
								
									1 Beaver hat $10.
										10 yd. Steam loom Shirting 3/9
								
								16
								25
								
							
							
								 
								 
								
									Sewing Cotton 1/6.
										2½ yd. Olive Cassimere 25/6
								
								10
								88
								
									
								
							
							
								 
								 
								
									¾ yd. Brown holland 3/.
										2 hanks Silk 6d
								
								 
								54
								
							
							
								 
								 
								
									3 Skains thread 3 cts. 1 Stick Twist 6d
								
								 
								17
								27.84
							
							
								
									
								
							
							
								
									p. 29, 10 Apr. 1820:
								
								
							
							
								 
								.395.
								
									Thomas Jefferson
								
								p. Order
								
								 
								 
								
							
							
								 
								 
								
									1¼ yd. Blue Cloth
								
								@ 18/.
								 
								 
								3.75
							
							
								
									
								
							
							
								
									p. 30, 11 Apr. 1820:
								
								
							
							
								 
								.395.
								
									Thomas Jefferson
								
								⅌ Order
								
								 
								 
								
							
							
								 
								 
								
									1 ℔ Pepper 3/. 1 Oz Nutmegs 3/. 1 ℔ All cold thread 7/6
								
								2
								25
								
							
							
								 
								 
								
									6 Bottles Mustard 1/6
								
								1
								50
								3.75
							
							
								
									
								
							
							
								
									p. 31, 14 Apr. 1820:
								
								
							
							
								.40.
								.395.
								Thomas Jefferson Dr To Cash
								
								 
								 
								
							
							
								 
								 
								
									paid J. H. Rice p. Order
								
								$33
								33
								 
								
							
							
								
									
								
							
							
								
									p. 31, 14 Apr. 1820:
								
								
							
							
								 
								.395.
								
									
									Thomas Jefferson
								
								⅌ Mr Bacon
								
								 
								 
								
							
							
								 
								 
								
									½ quire Writing paper
								
								@ 2/.
								 
								 
								17
							
							
								
									
								
							
							
								
									p. 33, 17 Apr. 1820:
								
								
							
							
								 
								.395.
								
									
									Thomas Jefferson
								
								⅌ order of E. Bacon/
								
								 
								 
								
							
							
								 
								 
								
									9 lb 10 Wrought Nails
								
								1/.
								 
								 
								1.50
							
							
								
									
								
							
							
								
									p. 36, 20 Apr. 1820:
								
								
							
							
								 
								.395.
								
									Thomas Jefferson
								
								⅌ Order
								
								 
								 
								
							
							
								 
								 
								
									2 large milk pans 3/6
								
								
								 
								 
								1.17
							
							
								
									
								
							
							
								
									p. 38, 24 Apr. 1820:
								
								
							
							
								 
								.395.
								
									Thomas Jefferson
								
								⅌ Self
								
								 
								 
								
							
							
								 
								 
								
									6 yds. Cotton Shirting 2/6.
										2 Boxes Wafers 1/6
								
								3
								 
								
							
							
								 
								 
								
									1 Pad lock 3/.
										1 Cow hide 1/.
										3 hanks Silk 6d.
								
								 
								92
								
							
							
								 
								 
								
									15¾ German Steel 1/6 ⅌ Order
								
								3
								94
								7.86
							
							
								
									
								
							
							
								
									p. 43, 1 May 1820:
								
								
							
							
								 
								.395.
								
									Thomas Jefferson
								
								p. Order
								
								 
								 
								
							
							
								 
								 
								
									5 ℔ Coffee 2/6.
										2 doz. Waistcoat Button Moulds 4½
								
								 
								 
								2.20
							
							
								
									
								
							
							
								
									
									p. 46, 5 May 1820:
								
								
							
							
								 
								.395.
								
									Thomas Jefferson
								
								⅌ Mrs R.
								
								 
								 
								
							
							
								 
								 
								
									6 pair white Cotton Stockings 6/0. 1 dark do.
										Shawl 12/0
								
								8
								 
								
							
							
								 
								 
								
									21 yds. fine Cotton Shirting 4/0
								
								14
								 
								22  
							
							
								
									
								
							
							
								
									p. 47, 6 May 1820:
								
								
							
							
								 
								.395.
								
									Thomas Jefferson
								
								⅌ Order
								
								 
								 
								
							
							
								 
								 
								
									10 ℔ Coffee 2/6.
										13 ℔ 8d Cut Nails 1/0
								
								 
								 
								6.34
							
							
								
									
								
							
							
								
									p. 50, 10 May 1820:
								
								
							
							
								 
								.395.
								
									Thomas Jefferson
								
								⅌ Order
								
								 
								 
								
							
							
								 
								 
								
									1–½ round file ea 6/. 4/6 & 3/.
								
								2
								25
								
							
							
								 
								 
								
									1 Large flat ditto 6/.
								
								1
								 
								3.25
							
							
								
									
								
							
							
								
									p. 58, 25 May 1820:
								
								
							
							
								 
								.395.
								
									Thomas Jefferson
								
								⅌ Order
								
								 
								 
								
							
							
								 
								 
								
									4 yds Canton Crape
								
								7/6
								 
								 
								5. 
							
							
								
									
								
							
							
								
									p. 58, 26 May 1820:
								
								
							
							
								.460.
								.395.
								Thomas Jefferson Dr to Bramham & Jones
								
								 
								 
								
							
							
								 
								 
								
									6 hanks White Silk
								
								6d
								 
								 
								50
							
							
								
									
								
							
							
								
									p. 61, 30 May 1820:
								
								
							
							
								 
								.395.
								
									Thomas Jefferson
								
								⅌ Order
								
								 
								 
								
							
							
								 
								 
								
									252 ℔s Iron 6d.
										20 ℔ 10d Wrought Nails 1/.
								
								
								 
								 
								24.34
							
						
					